 
Exhibit 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (the “Agreement”) is entered into by and between
Vivian H. Liu (“Liu”) and Apricus Biosciences, Inc. and its affiliates and
subsidiaries (collectively, the “Company”).
 
BACKGROUND:
 
A. Liu was employed as the Company’s Executive Vice President pursuant to that
certain Amended and Restated Employment Agreement by and between the Company and
Liu, dated as of December 14, 2009 (the “Prior Agreement”) and served as the
Chairman of the Company’s Board of Directors.
 
B. The Company and Liu wish to enter into this Agreement to set forth the terms
of Liu’s separation from the Company, effective December 31, 2010 (the
“Separation Date”).
 
C.  Upon entry into this Agreement, Liu shall simultaneously tender her
resignation as an officer and director of the Company.
 
AGREEMENT:
 
In consideration for the promises to Liu from the Company recited below, and
other good and valuable consideration, including the release of claims pursuant
to this Agreement, the parties agree as follows:
 
1.           Liu Payment and Release. By the later of (a) January 11, 2011 or
(b) five business days following the expiration of Liu’s seven-day revocation
period set forth in Section 7.b. below, the Company shall provide to Liu company
stock with a value of $165,000 (valued at the fair market value of the stock on
the Separation Date) as consideration hereunder (the “Additional Stock”).  Liu
acknowledges that she is not otherwise entitled to receive such consideration.
It is agreed that some or all of the stock provided above as consideration under
this Agreement is paid in settlement of any potential claim by Liu to any Bonus,
as defined in the Prior Agreement, and that Liu accordingly has no separate or
future right to any such Bonus. Pursuant to the Prior Agreement, and
notwithstanding whether Liu signs this Agreement, the Company shall also pay to
Liu (a) any accrued but unpaid Base Salary (as defined in the Prior Agreement),
less applicable deductions, including salary in respect of any accumulated
vacation, due to Liu as of the Separation Date, (b) any amounts owing, but not
yet paid, with respect to reasonable business expenses incurred by Liu, subject
to documentation in accordance with the Company’s policy, (c) the Incentive
Bonus (as defined in the Prior Agreement) of $50,000 payable in cash and 7,540
shares of company common stock (valued at $50,000 based upon the closing sales
price of the company common stock on the approval date of the Incentive Bonus)
due to Liu as of the Separation Date, and (d) the annual grants of common stock
pursuant to Section 3(d)(i) and Section 3(d)(ii) of the Prior Agreement, which
grants shall be made as of the Separation Date.  All of Liu’s outstanding but
unvested equity awards granted pursuant to Sections 3(c) and 3(d) of the Prior
Agreement, including the awards to be issued as of the Separation Date under
clause (d) of the prior sentence, shall vest immediately upon the expiration of
Liu’s seven-day revocation period set forth in Section 7.b. below.
 
 
 

--------------------------------------------------------------------------------

 
 
Except for the Additional Stock, and in consideration for such Additional Stock,
Liu for herself and her heirs, agents, assigns, executors, successors and each
of them, voluntarily releases and forever discharges the Company, its affiliated
and released entities (including, without limitation, the Company’s parent and
subsidiary entities), its and their respective predecessors, successors and
assigns, its and their respective employee benefit plans and fiduciaries of such
plans, and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damage and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when Liu signs this Agreement,
Liu ever had, now claims to have or ever claimed to have had against any or all
of the Releasees; provided, however, that Liu shall not be deemed to release any
Claims relating to any rights provided under this Agreement.
 
This Agreement includes, without limitation, all Claims: relating to the Prior
Agreement, Liu’s employment with the Company and the termination of Liu’s
employment; of wrongful discharge; of breach of contract; of retaliation or
discrimination under federal, state or local law, including, but not limited to,
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964, Claims of disability discrimination or retaliation under the Americans
with Disabilities Act, Claims of discrimination or retaliation under the
California Fair Employment and Housing Act; Claims under the Age Discrimination
in Employment Act or Older Workers Benefit Protection Act; Claims under other
federal or state statutes; of defamation or other torts; of violation of public
policy; for wages, bonuses, incentive compensation, stock, stock options,
warrants, vacation pay or any other compensation or benefit; and for damages or
other legal or equitable remedies of any sort, including, without limitation,
compensatory damages, punitive damages, indirect damages, injunctive relief and
attorney’s fees.  Notwithstanding the foregoing, Liu does not release (a) any
rights that cannot be waived, including, without limitation, her right to
indemnity pursuant to California Labor Code Section 2802; (b) her right to
future indemnity pursuant to the Company’s bylaws and Nevada corporation law;
and (c) her rights arising solely as a stockholder of the Company.
 
Liu acknowledges that she is familiar with Section 1542 of the California Civil
Code, which reads as follows:
 
California Civil Code Section 1542
 
 
 

--------------------------------------------------------------------------------

 
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Liu agrees that she is releasing unknown claims and waiving all rights that she
may have under Section 1542 of the Civil Code of California or under any statute
or common law principle of similar effect.
 
2.           Mutual Non-Disparagement.
 
(a)           Liu agrees that she will not make any written or oral
communications that could reasonably be considered to be disparaging of the
Company in any respect, including, but not limited to, the Company’s business,
technology, products, executives, officers, directors, former executives,
consultants or agents.
 
(b)           The Company agrees that its directors and officers will not make
any written or oral communications that could reasonably be considered to be
disparaging of Liu in any respect.
 
3.           Resignation. Liu hereby resigns as an employee and director of the
Company, effective December 31, 2010.
 
4.           Negotiation of Agreement. This Agreement was negotiated for Liu by
a representative of her own choosing. Liu has had an opportunity to negotiate
this Agreement with the Company; accordingly, there shall be no presumption that
drafting ambiguities shall be construed against either party as the drafter.
Both the Company and Liu are voluntarily agreeing to this Agreement. It is
agreed that the payments under this Agreement are not an admission of any
liability or obligation.
 
5.           Understanding of Agreement; Entire Agreement. Liu expressly states
that she has read this Agreement and understands all of its terms, that the
preceding paragraphs recite the sole consideration for this Agreement, and that
this Agreement constitutes the entire agreement with respect to any matters
referred to in it. This Agreement supersedes any and all other agreements
between Liu and the Company regarding Liu’s employment and the terms of
separation, including the Prior Agreement. This Agreement may only be amended in
writing signed by Liu and an officer of the Company, and it is executed
voluntarily and with full knowledge of its significance.
 
6.           Review and Revocation Periods.
 
(a)           Liu has the opportunity to consider this Agreement for twenty-one
days before signing it. To accept this Agreement, Liu must return a signed
original of this Agreement so that it is received by the undersigned at or
before the expiration of this twenty-one day period. If Liu signs this Agreement
within less than twenty-one days of the date of its delivery to Liu, Liu
acknowledges by signing this Agreement that such decision was entirely voluntary
and that Liu had the opportunity to consider this Agreement for the entire
twenty-one day period. Liu is advised to consult with an attorney before signing
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

(b)           For the period of seven days from the date when this Agreement is
signed by Liu, Liu has the right to revoke this Agreement solely with respect to
claims released under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act; any such revocation shall be effected by written notice
to the Company’s Chief Executive Officer. For such a revocation to be effective,
it must be delivered so that it is received by the undersigned at or before the
expiration of the seven-day revocation period. This Agreement shall become
effective on the first business day following the expiration of the revocation
period.
 
7.           Return of Property. Liu confirms that, to the best of her
knowledge, she has returned or, no later than the Separation Date, will return
to the Company all Company property, including, without limitation, computer
equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). Liu
also commits to deleting and finally purging any duplicates of files or
documents that may contain Company information from any computer or other device
that remains her property after the Separation Date.  In the event that Liu
discovers that she continues to retain any such property, she shall return it to
the Company immediately.
 
8.           Legal Representation. This Agreement is a legally binding document
and Liu’s signature will commit her to its terms.  Liu acknowledges that she has
been advised to discuss all aspects of this Agreement with her attorney, that
she has carefully read and fully understand all of the provisions of this
Agreement and that she is voluntarily entering into this Agreement.
 
9.           Absence of Reliance. In signing this Agreement, Liu is not relying
upon any promises or representations made by anyone at or on behalf of the
Company, except as may be set forth in this Agreement.
 
10.           Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
11.           Waiver. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
any party to require the performance of any term or obligation of this
Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.
 
 
 

--------------------------------------------------------------------------------

 

12.           Governing Law; Interpretation. This Agreement shall be interpreted
and enforced under the laws of the state of California, without regard to
conflict of law principles.  In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement.
 
13.           Attorneys’ Fees and Costs. In the event that either party brings
an action to enforce or effect its rights under or relating to this Agreement,
the prevailing party shall be entitled to recover its costs and expenses,
including the costs of mediation, arbitration, litigation, court fees, and
reasonable attorneys’ fees incurred in connection with such an action.
 
14.           Employee Confidentiality and Assignment Agreement. Liu
acknowledges and agrees that she is bound by and will comply with the Employee
Confidentiality and Assignment Agreement that she has signed with the
Company.  That Employee Confidentiality and Assignment Agreement shall remain in
full force and effect to the extent not inconsistent with this Agreement.
 
15.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document.
 
16.           Address and Contact Information. The following addresses (which
may be changed through written notice by the parties) shall be used for notices:
 
 
Apricus Biosciences, Inc.
Attn: Chief Executive Officer
6330 Nancy Ridge Dr., Suite 103
San Diego, CA 92121
 
 
With a copy to:
Goodwin Procter LLP
Attn: Ryan Murr, Esq.
Three Embarcadero Center, 24th Floor
San Francisco, CA 94111
 

 
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have signed this Separation Agreement as of the
date(s) set forth below.
 
 
Dated:  December 16, 2010
   
Vivian H. Liu
               
/s/ Vivian H. Liu
                       
Dated:  December 16, 2010
   
Apricus Biosciences, Inc.
             
By:
/s/ Bassam Damaj
       
Bassam Damaj
       
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 